WiNsnow, C. J.
Tbe action is upon a negotiable promissory note executed by tbe defendant to a corporation called the Great Lakes Portland Cement 'Company, which note was afterwards purchased by tbe plaintiff. Tbe defense was that the execution of tbe note was induced by fraud, and that tbe plaintiff did not become tbe owner thereof in due course.
Upon tbe trial it appeared that tbe note was a three-months note executed and dated October Í0, 1910, and tbe plaintiff’s cashier testified that tbe same was purchased by tbe bank from tbe agent' of tbe promisee in tbe regular course of business on tbe 18th of October for tbe face thereof, less a discount of seven per cent, for tbe time it bad to run. There was nothing in tbe case tending to contradict' or throw any serious doubt on this testimony unless it be tbe fact that when tbe note fell due tbe bank sent a notice to tbe maker stating that tbe note in question was at tbe bank “for collection,” instead-of stating that tbe bank owned tbe note. Testimony by tbe defendant to tbe effect that tbe assistant cashier of tbe bank made an oral request of tbe defendant to pay tbe note, in tbe course of which be stated that tbe same was at tbe bank “for collection,” was ruled out, and a verdict for the plaintiff for tbe full amount of tbe note, principal and interest, was directed. Certain testimony tending to prove certain of the *244alleged fraudulent representations was received, but the court held that the testimony showed without dispute that the plaintiff was the owner in due course for value, and on this ground directed the verdict.
The ruling of the trial court was manifestly right. The note was bought over the counter of the bank in regular business hours at the ordinary rate of discount, and there was nothing in its appearance to indicate that it was anything more or less than an ordinary negotiable note given by a business man in the ordinary course of his business. The fact that the bank notified the maker that the note was at the bank “for collection” cuts no figure. We suppose that such notices are sent out by all banks whether they own the particular note in question or not. They are not inconsistent with ownership by the bank. There might perhaps be special circumstances surrounding a given case where such a notice or statement might acquire the significance of an admission that the bank was not the owner, but there are no such facts here.
By tKe Court. — Judgment affirmed.